t c memo united_states tax_court richard a mcdowell petitioner v commissioner of internal revenue respondent docket no filed date gene m carlino for petitioner carmino j santaniello jr and bradford a johnson for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a of the code and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure the sole issue for decision petitioner having conceded receiving unreported interest_income of dollar_figure is whether certain disability pension payments that he received in are includable in his gross_income for that year the facts in this case have been fully stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in pawtucket rhode island at the time the petition was filed in this case findings_of_fact petitioner commenced employment as a firefighter with the city of pawtucket rhode island city in march of for the years through petitioner was a member of the international association of firefighters local no union in september of having responded to a chemical spill at a local jewelry manufacturer petitioner was exposed to anhydrous ammonia leaking from a defective storage tank the incident rendered petitioner totally disabled on date pursuant to city of pawtucket city ordinance chapter petitioner was awarded a disability pension in effect at the time of the award of the pension to petitioner was a collective bargaining agreement agreement between the city and the union containing disability provisions providing the same benefits as the city ordinance in accordance with the provisions of the collective bargaining agreement petitioner received annual disability pension payments equal to percent of his salary at the time of his retirement the disability pension ordinance of the city has been consistently applied to allow only those firefighters injured in the line of duty to receive a disability pension during the year petitioner received disability pension payments in the total amount of dollar_figure none of which was reported as gross_income on his federal_income_tax return for the year opinion respondent contends that petitioner may not exclude from gross_income amounts received under the disability pension_plan of the city because the city ordinance implementing the plan is neither a worker's compensation act nor in the nature of a worker's compensation act as required by statute it does not meet statutory requirements argues respondent because the wording of the ordinance does not specifically limit benefits to those who are disabled due to work-related injury or sickness respondent also argues that if petitioner received his disability payments pursuant to the agreement between the city and the union they are not excludable because the agreement is not a statute in the nature of a worker's compensation act petitioner counters respondent's contentions by maintaining that a petitioner does not rely on the agreement as a basis for excluding the pension disability payments from income b the city ordinance has been interpreted by the rhode island supreme court as in the nature of a worker's compensation act c the ordinance has been applied in a manner that is in the nature of a worker's compensation act and d the ordinance has been retroactively amended to clarify that it is in the nature of a worker's compensation act respondent's determinations are presumed correct and petitioner has the burden of proving otherwise rule a 290_us_111 furthermore every item of a person's gross_income is subject_to federal_income_tax unless there is a statute or some rule_of law that exempts the person or the item from gross_income 450_us_1 exemption under sec_104 an exclusion_from_gross_income can be found at sec_104 for amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 income_tax regs interprets sec_104 to exempt amounts received under a worker's compensation act or under a statute in the nature of a workmen's_compensation_act which provides compensation to employees for personal injuries or sickness incurred in the course of employment this exclusion has been strictly construed so as to conform with the general_rule that all income is taxable unless it is specifically excluded see 43_f3d_1446 fed cir 804_f2d_553 9th cir affg 82_tc_630 in the nature of workmen's_compensation petitioner does not here argue that sec_11 of the city ordinance is actually a worker's compensation statute petitioner instead contends that the ordinance is in the nature of a worker's compensation statute petitioner seems to agree with respondent that for an ordinance to be in the nature of a worker's compensation statute it must provide that only injuries that are work-related may be compensated petitioner and respondent are correct a statute will not be considered akin to a workers'_compensation act if it allows for disability payments for any reason other than on-the-job injuries 78_tc_864 affd 709_f2d_1206 8th cir accord take v commissioner supra clausse v commissioner tcmemo_1995_198 sec_11 of the city ordinance total and permanent disability provides in pertinent part that in addition to the foregoing retirement benefits any member who becomes totally and permanently disabled shall receive a benefit equal to sixty-six and two-thirds percent of the members sic pay at the time of his total and permanent disability sec_11a a of the city ordinance administration of disability payments provides that the determination of the disability from any cause shall be made upon the basis of reports on examinations made by three physicians interpretation of the ordinance petitioner argues that the rhode island supreme court has interpreted the ordinance as providing benefits only to those firefighters incurring duty-connected disabilities petitioner cites st germain v city of pawtucket a 2d r i as the basis for his position the issue in the case was whether a disabled city firefighter was covered by the general state statute that provides full pay for work-related injuries or by the state authorized but specific city ordinance providing for reduced pay for disabled firefighters in proceeding to decide that the general statute applied only to those various cities and towns that do not have their own pension plans the state supreme court described the city ordinance as follows in defendant passed chapter an ordinance that revised the existing pension_plan and provided in part that upon incurring a duty-connected disability a firefighter would receive a percentage of his pay for the duration of the disability or until he reached normal_retirement_age at which time he would be transferred to the retirement list and receive normal retirement benefits id pincite emphasis added it is this language that petitioner apparently relies upon for his characterization of the court's interpretation of the city ordinance while we find no basis upon which to disagree with the quoted description we disagree that it has the effect ascribed to it by petitioner the quoted description merely states that the ordinance covers duty-connected disability as we understand it there is no dispute between the parties that the city ordinance covers in part duty-connected disabilities the difficulty from petitioner's standpoint is that the language of the ordinance does not exclude from coverage non duty-connected injuries or sickness we find therefore that st germain v city of pawtucket id is not authority for determining that the city ordinance is in the nature of a worker's compensation act consistent application of the ordinance the parties have vaguely stipulated that the city ordinance has been consistently applied to grant benefits to firefighters only for disability due to work-related injury or sickness petitioner argues that the ordinance as applied in practice is therefore in the nature of a workmen's_compensation_act we also note that the parties have entered into two other ambiguous stipulations agreeing at the same time that petitioner was awarded a pension under the city's municipal pension_plan attaching a copy of the city ordinance and that he received pension payments in accordance with the provisions of a collective bargaining agreement between the city and the union petitioner argues in his brief that the agreement has no bearing on the determination of the present controversy we disagree with petitioner's assertion if petitioner received his disability benefits under the agreement rather than under the city ordinance it is clear that the payments were not received under a statute in the nature of a worker's compensation act 760_f2d_466 2d cir labor contract does not qualify as a statute within the meaning of sec_1_104-1 income_tax regs affg tcmemo_1984_525 covert v commissioner tcmemo_1990_598 whether petitioner received his payments under the city ordinance or under the union agreement is a question that also renders more doubtful the meaning of the parties' stipulation that the ordinance has been applied in practice to grant benefits only for work-related injuries or sickness we cannot be sure by whom the ordinance has been so applied union officials or city officials and if so which ones or in what manner such officials may have carried out the referred to practice assuming arguendo that the consistent application of the city ordinance was by an administrative body of the city the record is insufficient for us to determine whether such an application had the force and effect of law see 71_tc_560 beisler v commissioner tcmemo_1985_25 affd 787_f2d_1325 9th cir affd en_banc 814_f2d_1304 9th cir where administrative rules or regulations have the force and effect of law they will be found to be the equivalent of a statute for purposes of sec_1_104-1 income_tax regs interpreting sec_104 as explained in rutter v commissioner supra pincite a regulation like a statute is a rule_of general applicability promulgated by a public agency to govern conduct within the agency's jurisdiction a labor contract unlike a statute is an agreement between union and employer modifiable at any time we find the facts of this case similar to those of clemens v commissioner tcmemo_1989_205 there the taxpayer argued that his employer had a policy of paying benefits for work- related injuries and that he had received payments pursuant to the policy along with his own testimony the taxpayer offered as evidence statements of a witness who testified that the policy was outlined in a handbook and was included in the relevant collective bargaining agreement the court found the evidence insufficient to show that the past practice amounted to actions having the force and effect of law we find the record in this case insufficient to show that application or practice here arose to a level having the force and effect of law retroactive clarification of the city ordinance petitioner urges that our examination of the wording of the city ordinance include language added to the ordinance2 by an 2pawtucket city ordinance chapter has been renumbered the ordinance provisions with which we are concerned were chapter continued amendment city ordinance chapter no approved on date entitled an ordinance and amendment establishing a tax exempt plan for firefighters and policemen amendment the amendment adds to the total and permanent disability provision of the city ordinance the following language c the benefits established herein are in lieu of worker's compensation benefits which have not been available to the participants herein since the inception of the plan the amendment to the ordinance was made retroactive from date the date of enactment of the ordinance by city ordinance chapter no approved date petitioner argues that the amendment clarifies that the benefits of the ordinance are intended only for those injured in the line of duty as in the case of a workmen's_compensation_act respondent argues that petitioner's assertion is misplaced and in any event the amendment should not be given retroactive effect we need not decide here whether the retroactive_amendment is permissible even if the amendment were to be given retrospective effect it would not cause the ordinance to be a statute in the nature of a worker's compensation act the title of the amendment suggests that its purpose is to make city disability benefits tax exempt but it does not control continued sec_11 and sec_11a these provisions are now found at chapter of the city ordinance secs and the interpretation of the provision the title of an act may only aid interpretation by the court if there is doubt about the meaning of the text of the provision town of east greenwich v o'neil a 2d r i the title does not control when a court analyzes the plain meaning of a provision fiske v macgregor div of brunswick a 2d r i we find that the plain meaning of the amendment is that for disability claims of city firefighters and police the city ordinance applies in lieu of in place of or instead of worker's compensation benefits that workers injured while on duty must claim benefits under the ordinance and not worker's compensation is not the critical issue here however that workers injured or rendered ill for reasons unrelated to their work may on the face of the provision as written even with the amendment claim benefits under the ordinance is critical and fatal to any exemption under sec_104 see 879_fsupp_925 s d ind in lieu of language of state disability statute cannot change its nature conclusion although injured while on duty as a firefighter petitioner has failed to carry his burden_of_proof to show that he received disability payments under a worker's compensation statute or a statute in the nature of a worker's compensation statute we are unable to find erroneous respondent's determination that the disability payments received by petitioner are includable in gross_income in the year decision will be entered for respondent
